DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on October 21, 2020, amendments to the claims have been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “each width of the first and second end grooves in the second direction is smaller than each amplitude of the wavy grooves” is new matter and is not described in the instant specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al., (US 20130337359).
Regarding claim 1, Sugiura discloses a fuel cell 10, an solid polymer electrolyte membrane 50, catalyst layers 52b and 54b, the electrode catalyst layer 52b of the cathode 52 and the electrode catalyst layer 54b of the anode 54 are fixed to both surfaces of the solid polymer electrolyte membrane 50, respectively [0062]. Examiner notes that catalyst layers 52b and 54b reads on the claimed first and second catalyst layers respectively formed on first and second surface of the electrolyte membrane. Sugiura further discloses see fig. 2 a separator 16 disposed opposite to the electrolyte membrane 50 with respect to the first catalyst layer 54b, separator 16 has a fuel gas flow field (reactant gas flow field) 32 on its surface 16a, the fuel gas flow 32 includes a plurality of corrugated flow grooves 32a [0054], see fig.2 separator 16 has flow path grooves 32a, where reaction gas flows between the separator 16 and the first catalyst layer 54b. Examiner notes that fuel gas flow field 32 and corrugated flow grooves 32a reads on the claimed flow path grooves through which reaction gas flows between the separator and the first catalyst layer. 
Sugiura further discloses the flow path grooves include the fuel gas flow 32 includes a plurality of corrugated flow grooves 32a and a flat flow field 32b. The corrugated flow grooves 32a are arranged in the direction of gravity and extend in a wavy pattern [0055] in the horizontal 

    PNG
    media_image1.png
    558
    711
    media_image1.png
    Greyscale

Annotated fig. 5

    PNG
    media_image2.png
    601
    598
    media_image2.png
    Greyscale

Annotated Fig.2

    PNG
    media_image3.png
    560
    710
    media_image3.png
    Greyscale

Annotated Fig. 5 II
Sugiura further discloses in annotated fig. 5 III below, first end groove 32b at the bottom and second end groove at the top extend in the first direction within first and second regions, see fig. 5 each width of the first and second regions in the second direction is smaller than each amplitude of the wavy grooves. 
Sugiura does not explicitly disclose each width of the first and second end grooves in the second direction is smaller than each amplitude of the wavy grooves. However, it is well within the artisan skill to change the size of the width of the end grooves (32b) and the amplitude of the wavy grooves (32a).  The size of the width of the end grooves and wavy grooves can affect the flow of the reactant gas. The changes are obvious since such a modification would have involved a mere change in size of the end (32b) and wavy (32a) 
Therefore, it would have been obvious to one having ordinary skill in the art to change the size of the width of the end grooves (32b) of Sugiura to be smaller than each amplitude of the wavy grooves (32a).  (CLAIM 1)

    PNG
    media_image4.png
    598
    711
    media_image4.png
    Greyscale

Annotated Fig.5 III
Regarding claims 2, 3, and 4 Sugiura discloses all of the limitations as set forth above in claim 1. Sugiura further discloses see fig.5, end groove 32b extends linearly in the first direction and includes a linear portion, and end groove 32a wavily extends in the first direction and includes a curved portion. (CLAIMS 2,3 & 4)
Regarding claims 7-10, Sugiura discloses all of the limitations as set forth above in claim 1. Sugiura further discloses see annotated fig. 5 IV wavy grooves 32a wavelengths, phases and amplitude are identical to one another. 
Sugiura further discloses see annotated fig.5 IV below, the amplitude of the wavy groove closet to first end groove is smaller than each amplitude of the wavy grooves other than the wavy groove closet to the second end groove among the wavy grooves. (CLAIMS 7-10)

    PNG
    media_image5.png
    561
    716
    media_image5.png
    Greyscale

Annotate Fig.5 IV
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al., (US 20130337359) as applied to claim 1 above, and further in view of Seido et al., (US 20090239129).
Regarding claims 5 and 6, Sugiura discloses all of the limitations as set forth above in claim 1. Sugiura does not disclose a communication groove communicating the first end groove with the wavy groove closest to the first end groove among the wavy grooves, wherein a depth of the communicating groove is smaller than each depth of the flow path grooves wherein a width of the communication groove is smaller than each width of the flow path grooves. 
Seido discloses a metal separator for a fuel cell includes a plurality of flow passage grooves for flowing a fluid (Seido: abstract). Seido discloses flow passage grooves have a waveform structure, see fig, 5 & 6 [0047]. Seido further discloses communication groves 10 for flowing the fluid for operating the fuel cell are respectively formed between the inlet/outlet of the plurality of flow passage grooves 6 and the manifold holes. The communication grooves 10 are formed into the flow passages with gradually larger groove width toward the inlet/outlet of the plurality of flow passage grooves 6 (Seido: [0050]). For example, the fuel gas such as the hydrogen gas supplied to the communication grooves 10 from the manifold hole 7a is expanded flown through the communication grooves 10, then distributed and flown into the plurality of flow passage grooves 6 (Seido: [0051]).
 It would have been obvious to one having ordinary skill in the art to add the communication grooves of Seido between the first end groove and the wavy groove closest to the first end groove to communicate the two grooves in order to distribute and flow the fluid (gas) through the grooves. Therefore modified Sugiura discloses a communication groove communicating the first end groove with the wavy groove closest to the first end groove among the wavy grooves, wherein a depth of the communicating groove is smaller than each depth of the flow path grooves wherein a width of the communication groove is smaller than each width of the flow path grooves. (CLAIMS 5 AND 6)
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot due to the amendments to the claims. Therefore, the 102 rejection is withdrawn. However, a new grounds of rejection is included herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722